United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Boston, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2023
Issued: March 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 3, 2013 appellant, through her attorney, filed a timely appeal of the May 7,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This is the second appeal in this case. In a decision dated December 18, 2012, the Board
affirmed a March 13, 2012 decision which denied appellant’s claim for a traumatic injury.2 The
facts and circumstances of the case up to that point are set forth in the Board’s prior decision and
incorporated herein by reference.3
On December 18, 2012 appellant, through his attorney, requested reconsideration.
Appellant asserted that OWCP erred in concluding that he had not presented sufficient evidence
to support his claim for compensation. He noted the general legal principles for establishing a
traumatic injury claim including fact of injury and causation. Appellant renewed his previous
argument made in support of the new medical evidence. He resubmitted the December 2, 2011
report from Dr. Drachman and an OWCP questionnaire dated December 9, 2011, both previously
of record.
In a May 7, 2013 decision, OWCP denied modification of a December 18, 2012 decision
finding that the medical evidence did not demonstrate that the claimed condition was causally
related to the established work-related events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.5 The second component of fact of
injury is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability claimed and the employment event or incident, the employee

2

Docket No. 12-1130 (issued December 18, 2012).

3

On November 1, 2011 appellant, then a 67-year-old revenue agent, filed a traumatic injury claim, alleging that,
on October 18, 2011, he developed chest pain and shortness of breath after a fire evacuation drill at the employing
establishment building. He stopped work on October 18, 2011.
4

Gary J. Watling, 52 ECAB 357 (2001).

5

Michael E. Smith, 50 ECAB 313 (1999).

2

must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.6
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.8
ANALYSIS
In the instant case, it is not disputed that appellant worked as a revenue agent and that, on
October 18, 2011, he walked down five flights of stairs and an additional block after a fire
evacuation at the employing establishment. It is also not disputed that he was diagnosed with
acute coronary syndrome. However, appellant has not submitted sufficient medical evidence to
establish that his acute coronary syndrome was in any way causally related to the October 18,
2011 work incident. He did not submit a rationalized medical report from a physician
sufficiently explaining how the October 18, 2011 incident caused or aggravated a diagnosed
medical condition.
Appellant asserted that OWCP erred in concluding that he did not present sufficient
evidence to support his claim for compensation. Counsel provided an argument with basic
general legal principles for establishing a traumatic injury claim including fact of injury and
causation; however, he did not explain how these legal standards applied to the facts of his claim.
There is no new medical evidence in the record that has not already been reviewed by the Board.
Appellant submitted an OWCP questionnaire dated December 9, 2011, however, this document
is irrelevant to establish his claim. His claim was denied because he failed to submit rationalized
medical evidence establishing that he sustained a cardiac condition causally related to his
employment incident of October 18, 2011. This questionnaire is not medical evidence and
therefore insufficient to establish appellant’s claim.
For these reasons, OWCP properly found that appellant did not meet his burden of proof
in establishing his claim.

6

Id.

7

Leslie C. Moore, 52 ECAB 132 (2000).

8

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

3

On appeal appellant asserted that Dr. Drachman’s December 2, 2011 report supported
that exertion could trigger an acute coronary event; however, this report has already been
reviewed and found lacking.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.
ORDER
IT IS HEREBY ORDERED THAT the May 7, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 6, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

Supra note 2.

4

